ARMED SERVICES BOARD OF CONTRACT APPEALS
0       Appeal of--                                  )
                                                     )
        Caddell Yates Joint Venture                  )      ASBCA No. 59722
                                                     )
        Under Contract No. N40085-08-C-1404          )

        APPEARANCE FOR THE APPELLANT:                       Harold D. Callaway III, Esq.
                                                             Gulf Shores, AL

        APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                             Navy Chief Trial Attorney
                                                            Stephen L. Bacon, Esq.
                                                             Trial Attorney

                                        ORDER OF DISMISSAL

              The dispute has been settled. The appeal is dismissed with prejudice.

              Dated: 18 November 2015


0                                                     ~i.~
                                                         MARK A. MELNICK
                                                         Administrative Judge
                                                         Armed Services Board
                                                         of Contract Appeals


               I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
        Services Board of Contract Appeals in ASBCA No. 59722, Appeal of Caddell Yates
        Joint Venture, rendered in conformance with the Board's Charter.

               Dated:



                                                         JEFFREY D. GARDIN
                                                         Recorder, Armed Services
                                                         Board of Contract Appeals

0   \